Citation Nr: 0832940	
Decision Date: 09/25/08    Archive Date: 09/30/08

DOCKET NO.  05-38 786A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether the veteran filed a timely substantive appeal of a 
rating decision of May 27, 2004, that denied entitlement to a 
nonservice-connected pension because the veteran's income 
exceeded the maximum annual disability pension limit set by 
law.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The veteran served on active duty from February 1969 to 
February 1971.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a letter rating action of September 2005, by the 
Cleveland, Ohio, Regional Office (RO), of the Department of 
Veterans Affairs (VA).  It is noted that the veteran 
originally requested that he be given an opportunity to 
provide testimony before the Board via a videoconference 
hearing.  Such a hearing was scheduled; however, after the 
hearing was scheduled, the veteran notified the VA that he no 
longer wished to provide testimony before the Board.  Hence, 
the claim has been forwarded to the Board for review.  


FINDINGS OF FACT

1.  On May 27, 2004, the RO notified the veteran that he was 
being denied pension benefits because the evidence showed 
that his household income exceeded the maximum annual 
disability pension limit set by law.  

2.  The veteran filed a notice of disagreement (NOD) with 
respect to the May 2004 RO decision in June 2004.

3.  Subsequently, the RO issued a statement of the case (SOC) 
on December 17, 2004.  

4.  The RO did not receive a VA Form 9, for the veteran's 
substantive appeal.


CONCLUSION OF LAW

The substantive appeal from the rating decision of May 2004 
was not timely filed.  38 U.S.C.A. § 5107 (West 2002 & Supp. 
2008); 38 C.F.R. § 20.302(b)(1) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims that he has filed a timely substantive 
appeal with respect to the issue involving the denying of 
pension benefits because the veteran's household income 
exceeded the maximum annual disability pension limit set by 
law.  The RO has concluded that a timely appeal has not been 
filed and the veteran has appealed to the Board for review.

There are some claims to which the Veterans Claims Assistance 
Act (VCAA) does not apply.  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001).  It has been held not to apply to claims 
that turned on statutory interpretation.  Smith v. Gober, 14 
Vet. App. 227, 231-2 (2000).  In another class of cases, 
remand of claims pursuant to VCAA is not required because 
evidentiary development has been completed.  Wensch v. 
Principi, 15 Vet. App. 362, 368 (2001); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).  When it is clear that 
there is no additional evidentiary development to be 
accomplished, there is no point in remanding the case.  
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).

During the drafting of the VCAA, Congress observed that it is 
important to balance the duty to assist against the futility 
of requiring VA to develop claims where there is no 
reasonable possibility that the assistance would substantiate 
the claim.  The issue addressed below involves whether the 
veteran filed a timely substantive appeal.  Thus, VCAA is not 
applicable.  See Sabonis v. Brown, 6 Vet. App. 426, 429- 30 
(1994) (where application of the law to the facts is 
dispositive, the appeal must be terminated because there is 
no entitlement under the law to the benefit sought.).  As 
such, no further action is required pursuant to the VCAA.

The Board would add that even if there is a question as to 
whether the VCAA applies to this particular issue, the record 
indicates that the claimant has been informed of any 
information, and any medical or lay evidence not previously 
provided to VA, which is necessary to substantiate the claim 
and whether VA or the claimant is expected to obtain any such 
evidence.  Moreover, the veteran has not identified any 
evidence that may be pertinent to his claims which the RO has 
not obtained and considered.  The RO notified the veteran of 
the requirements in law to establish entitlement to the 
benefits which the veteran is seeking.  Specifically, in 
Statements of the Case, the RO notified the veteran of the 
kind of evidence that was needed to establish entitlement to 
the benefits he is seeking.  The veteran did not submit 
evidence showing entitlement to the benefits he is seeking or 
identify the existence of such evidence and request that VA 
assist him in obtaining it.  The Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the veteran's claim and that the 
notice provisions of the VCAA have been complied with.  The 
Board finds that there will be no prejudice to the veteran if 
the Board decides his appeal at this time and the Board will, 
therefore, proceed to consider the veteran's claim on the 
merits.

In the case before the Board, the RO issued a letter decision 
on May 27, 2004.  That action concluded that the veteran 
could not be awarded pension benefits because the veteran's 
household income exceeded the maximum annual disability 
pension limit set by law.  This letter further told the 
veteran that if he disagreed with the rating decision, he 
should contact the RO and express his disagreement with said 
decision.  A copy of that letter was sent to the veteran's 
accredited representative - Disabled American Veterans (DAV) 
- a national-based organization.

After reviewing the rating action, the veteran filed a notice 
of disagreement (NOD) with the rating action of May 2004.  
The NOD was received at the RO on June 15, 2004.  On June 25, 
2004, and again on August 12, 2004, the veteran contacted the 
RO and asked about the status of his claim.  In response, the 
RO sent to the veteran a statement of the case (SOC).  The 
SOC was dated December 17, 2004.  It was sent to the 
veteran's only-known postal address and was also forwarded to 
the veteran's accredited representative, the DAV.  

The Board notes that the cover letter to the SOC stated the 
following:

If you do decide to continue your appeal, 
you will need to file a formal appeal.  
You can do that by completing and filing 
the enclosed VA Form 9, Appeal to Board 
of Veterans' Appeals.  Please read the 
instructions that come with the VA Form 9 
very carefully.  They tell you what you 
need to do, and how much time you have to 
do it, if you want to continue your 
appeal.  They also tell you about how to 
get assistance, about your hearing 
rights, and about a number of other 
important things.

The SOC was not returned to the RO as being undeliverable.  
The RO did not receive notification from the US Postal 
Service that the veteran had moved or that the veteran's mail 
had been delayed because of weather.  

The RO next heard from the veteran on January 26, 2005.  The 
veteran sent to the RO a VA Form 21-4138, Statement in 
Support of Claim.  On that form, the veteran noted that he 
had an appeal pending and he asked for additional information 
on that appeal.  He also enclosed evidence with respect to 
his claim.  In response to the January 2005 inquiry, the RO 
sent to the veteran a letter concerning the information that 
he had provided to it.  Another VA Form 21-4138, Statement in 
Support of Claim, was received by the RO on February 28, 
2005.  On that document, the veteran again asked for 
information on his appeal; he also notified the RO that he 
and his wife were no longer separated.  One other VA Form 21-
4138, Statement in Support of Claim, was sent from the 
veteran in August 2005.  This form asked for additional 
information on his claim.  

On September 26, 2005, the RO sent to the veteran a letter.  
In that letter, the RO noted the following:

This letter is in reference to the Notice 
of Disagreement we received from you on 
June 16, 2004.  Unfortunately, since you 
did not return the VA-Form 9, Appeal to 
Board of Veterans' Appeals, that we 
attached to the Statement of the Case 
(SOC) sent to you December 17, 2004, we 
regret to inform you that your appeal is 
not considered timely. 

....

Please be advised that a claimant has one 
year from the date of notice of the 
decision, or 60 days from the release of 
the Statement of the Case, whichever is 
later, to file a formal appeal to the 
Board of Veterans' Appeals (BVA).  We 
sent you the Statement of the Case on 
December 17, 2004.  Therefore, you had 
until February 17, 2005 to submit you 
appeal.  Since the time period after the 
decision of May 27, 2004 has expired, our 
decision became final, and we must reject 
your appeal as untimely.  

The veteran then filed an NOD in response to the letter 
decision of September 26, 2005.  In that NOD, the veteran 
asserted that he had never received the SOC and that he did 
not know that he was suppose to submit a VA Form 9.  He 
further asserted that "it should have been evidence that I 
hadn't received it (SOC) from my correspondence."  

An appeal consists of a timely filed Notice of Disagreement 
in writing and, after a Statement of the Case has been 
furnished, a timely filed Substantive Appeal.  38 C.F.R. § 
20.200 (2007).  A Substantive Appeal consists of a properly 
completed VA Form 9, "Appeal to Board of Veterans' 
Appeals", or correspondence containing the necessary 
information.  If the Statement of the Case and any prior 
Supplemental Statements of the Case addressed several issues, 
the Substantive Appeal must either indicate that the appeal 
is being perfected as to all of those issues or must 
specifically identify the issues appealed.  The Substantive 
Appeal should set out specific arguments relating to errors 
of fact or law made by the agency of original jurisdiction in 
reaching the determination, or determinations, being 
appealed.  To the extent feasible, the argument should be 
related to specific items in the Statement of the Case and 
any prior Supplemental Statements of the Case.  The Board 
will construe such arguments in a liberal manner for purposes 
of determining whether they raise issues on appeal, but the 
Board may dismiss any appeal, which fails to allege specific 
error of fact or law in the determination, or determinations, 
being appealed.  The Board will not presume that an appellant 
agrees with any statement of fact contained in a Statement of 
the Case or a Supplemental Statement of the Case that is not 
specifically contested.  Proper completion and filing of a 
Substantive Appeal are the last actions the appellant needs 
to take to perfect an appeal.  38 C.F.R. § 20.202 (2007).

The Substantive Appeal must be filed with the VA office from 
which the claimant received notice of the determination being 
appealed unless notice has been received that the applicable 
VA records have been transferred to another VA office.  In 
that case, the Substantive Appeal must be filed with the VA 
office that has assumed jurisdiction over the applicable 
records.  38 C.F.R. § 20.300 (2007).

Except in the case of simultaneously contested claims, a 
Substantive Appeal must be filed within 60 days from the date 
that the agency of original jurisdiction mails the Statement 
of the Case to the appellant, or within the remainder of the 
one year period from the date of mailing of the notification 
of the determination being appealed, whichever period ends 
later.  The date of mailing of the Statement of the Case will 
be presumed to be the same as the date of the Statement of 
the Case and the date of mailing the letter of notification 
of the determination will be presumed to be the same as the 
date of that letter for purposes of determining whether an 
appeal has been timely filed.  38 C.F.R. § 20.302(b)(1) 
(2007).

An extension of the 60-day period for filing a Substantive 
Appeal, or the 60-day period for responding to a Supplemental 
Statement of the Case when such a response is required, may 
be granted for good cause.  A request for such an extension 
must be in writing and must be made prior to expiration of 
the time limit for filing the Substantive Appeal or the 
response to the Supplemental Statement of the Case.  The 
request for extension must be filed with the VA office from 
which the claimant received notice of the determination being 
appealed, unless notice has been received that the applicable 
records have been transferred to another VA office.  A denial 
of a request for extension may be appealed to the Board.  38 
C.F.R. § 20.303 (2007).

It can be seen that one year from the date of notification of 
the rating action in question was May 27, 2005, and the 
Statement of the Case was issued on December 17, 2004.  
Therefore, under the provisions of 38 C.F.R. § 20.302(b)(1) 
(2007), the time allowed for the veteran to perfect his 
appeal expired one year after the issuance of the rating 
action, or May 27, 2005.  He never filed a substantative 
appeal.  He did not submit a substantative appeal after the 
deadline to file a timely substantive appeal had passed.  He 
did not file a timely request for an extension of time within 
which to file a substantive appeal.  Additionally, the 
veteran's accredited representative, which had been sent the 
SOC, did not file, on behalf of the veteran, a VA Form 9 
prior to May 27, 2005.  The Board must, therefore, conclude 
that the veteran did not timely file a substantive appeal of 
the rating decision of May 2004.  38 C.F.R. § 20.302(b)(1) 
(2007).

The veteran has claimed that he never received the December 
2004 SOC.  He maintains that because of detrimental weather, 
the SOC was not delivered to his home.  Yet, there is no 
indication in the claims folder that the SOC was not received 
by the veteran.  That is, the SOC was not returned to RO as 
being undeliverable to the veteran.  Also, as to the 
veteran's assertion that he did not receive the SOC, there is 
a presumption of regularity under which it is presumed that 
government officials "have properly discharged their 
official duties."  United States v. Chemical Foundation, 
Inc., 272 U.S. 1, 14-15 (1926); Mindenhall v. Brown, 7 Vet. 
App. 271, 274 (1994) (VA need only mail notice to the last 
address of record for the presumption to attach).  This 
presumption of regularity in the administrative process may 
be rebutted by "clear evidence to the contrary."  Schoolman 
v. West, 12 Vet. App. 307, 310 (1999).

Here, the Board finds the veteran's mere assertion that he 
did not receive the SOC is not sufficient to rebut the 
presumption of regularity in the administrative process.  The 
record shows that appropriate notification letters, including 
the SOC, were sent to the veteran at his last known address 
of record.  The letters and the SOC were not returned by the 
United States Postal Service.  Thus, the Board is satisfied 
that the veteran was properly and promptly notified of what 
he needed to do in order to perfect his appeal per the 
instructions of the SOC.  

The veteran has not offered any independent evidence to 
support his assertion that he did not receive the SOC nor was 
the document returned by the United States Postal Service.  
Therefore, it must be presumed that he was given proper 
notice.  See Mindenhall.  Therefore, there is a presumption 
of regularity with respect to the VA letters and their 
attachments.  See United States v. Armstrong, 517 U.S. 456, 
464 (1996) ("'[I]n the absence of clear evidence to the 
contrary, courts presume that [Government agents] have 
properly discharged their official duties.'"); see also 
Butler v. Principi, 244 F.3d 1337, 1340 (Fed.Cir.2001) ("The 
[presumption of regularity] doctrine thus allows courts to 
presume that what appears regular is regular, the burden 
shifting to the attacker to show the contrary."); Mindenhall 
(this presumption of regularity applies to procedures at the 
RO).  Moreover, the assertions of the veteran, standing 
alone, are not sufficient to rebut the presumption of 
regularity.  See Butler, supra.

Under certain rare circumstances, a statutory filing period 
may be equitably tolled due to conduct of VA.  See Bailey v. 
West, 160 F.3d 1360, 1365 (Fed. Cir. 1998).  In determining 
whether equitable tolling applies in the case of a 
substantive appeal, VA must consider whether the veteran 
"exercised due diligence in preserving his legal rights" 
and whether his intention to seek further review of his claim 
is clear, and VA has notice of his intent.  See Brandenburg 
v. Principi, 371 F.3d 1362, 1364 (Fed. Cir. 2004).  Equitable 
relief is granted rarely, such as in a case where a claimant 
actively pursued judicial remedies but has filed a defective 
pleading or where a claimant has been induced or tricked by 
his adversary's misconduct into allowing the filing deadline 
to pass.  Pfau v. West, 12 Vet. App. 515, 517 (1999), citing 
Irwin v. Department of Veterans Affairs, 498 U.S. 89 (1990).  
The Federal Circuit specifically held in Bailey that 
equitable tolling in the paternalistic veterans' benefit 
context does not require misconduct (such as trickery); 
however, Bailey does not require the appellant to have been 
"misled by the conduct of his adversary into allowing the 
filing deadline to pass."  Bailey, 160 F. 3d at 1365; see 
also (William) Smith v. West, 13 Vet. App. 525 (2000).

The Court has further provided guidance on equitable tolling 
through the case of Hunt v. Nicholson, 20 Vet. App. 519 
(2006).  In Hunt, the Court found that equitable tolling 
applies in the context of untimely filed substantive appeals 
provided that (1) the claimant must have exercised due 
diligence in pursuing his legal rights; (2) the misfiled 
document must reveal a clear intention by the claimant to 
seek further review; and (3) the misfiled document must put 
VA on notice of the claimant's intention.

In this case, there is no evidence showing that a VA employee 
or the veteran's accredited representative participated in 
trickery or misconduct with respect to the veteran's claim.  
Additionally, contemporaneous, physical evidence has not been 
presented by the veteran that would indicate that a VA 
employee provided him incorrect or incomplete information.  
The Board also points out that if the veteran had any 
question as to what he was suppose to do with his appeal, he 
could have spoken to his DAV representative who could have 
resolved any questions the veteran had with respect to the 
timely filing of a substantive appeal.  There is no 
indication from the claims folder that the veteran ever 
attempted this.

Furthermore, a review of the claims folder indicates that the 
veteran has been prolific with his letters and inquiries to 
the VA.  The veteran has always listed his address on those 
letters and the address on those letters was the same as the 
address on the purported unreceived SOC.  

Also, the Court stated in its Hunt decision that equitable 
tolling of the time limit for the filing of an appeal that 
there must be evidence that the veteran had a clear intention 
to seek further review.  Yet, even if the Board liberally 
reads the documents submitted by the veteran in January and 
February 2005, the statements on those documents do not meet 
the minimum requirements of 38 C.F.R. 20.202 (2007).  That 
is, the documents do not indicate that the appeal is being 
perfected, they do not set out specific arguments relating to 
errors of fact or law made by the agency of original 
jurisdiction in reaching the determination being appealed, 
and they do not provide an argument related to specific items 
in the Statement of the Case.  The Board would further add 
that there is nothing in the claims folder that would 
indicate that the veteran was prevented from responding to 
the directions of the SOC within the applicable time period.  
By not replying to the SOC and timely submitting a VA Form 9, 
the veteran failed to exercise necessary diligence in pursuit 
of his claim.

In other words, it is not clear that the veteran diligently 
persisted in his intention to seek further review.  Also, 
there is no indication from the statements provided by the 
veteran and his representative that "justice" would be 
accomplished by finding that a timely appeal had been filed.  
Therefore, it is the conclusion of the Board that the veteran 
did not submit a substantive appeal within the time limits 
required by 38 C.F.R. 20.302 (2007).  Moreover, the evidence 
does not support the veteran's insinuations that equitable 
tolling should be applied or would be appropriate to this 
claim.  Thus, the veteran's claim is denied.

It is the conclusion of the Board that the case law 
addressing the type of situation presented in this claim 
clearly does not apply to the facts in this case in the 
absence of any trickery or malfeasance by VA.  Equitable 
relief is not appropriate where the claimant has failed to 
exercise due diligence in preserving his or her legal rights.  
See Pfau, 12 Vet. App. at 517.

In summary, although the Board can certainly understand the 
veteran's regret at having missed the statutory deadline for 
filing his substantive appeal, the pertinent facts in this 
case are not in dispute and the law is dispositive.  The 
veteran's claim must therefore be denied because it is 
without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426 
(1994).


ORDER

A substantive appeal from a rating decision in May 2004 not 
having been timely filed, the appeal on that issue is denied.




____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


